Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on June 7, 2019.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9, 11-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peake et al., U.S. Patent Application Publication 2020/0074266 A1.
As to claim 1, Peake et al. discloses a method of autonomous vehicle operation, comprising: 
storing sensor data from one or more sensors located on the autonomous vehicle into a storage medium (0039, 0049, 0106); 
performing, based on at least some of the sensor data, a simulated execution of one or more programs associated with the operations of the autonomous vehicle (0095, 0108); 
generating, based on the simulated execution of the one or more programs and as part of a simulation, one or more control signal values that control a simulated driving behavior of the autonomous vehicle (0007, 0009, 0012, 0014); and 
providing a visual feedback of the simulated driving behavior of the autonomous vehicle on a simulated road (Figure 2A, Figure 4A, 0054, 0077, 0137).
As to claim 2, Peake et al. discloses the method of claim 1, and further discloses further comprising: determining, based on the one or more control signal values, location and speed of the autonomous vehicle (0155), 
wherein the visual feedback of the simulated driving behavior of the autonomous vehicle is based on the determined location and speed of the autonomous vehicle (0155).
As to claim 3, Peake et al. discloses the method of claim 1, and further discloses further comprising: receiving a user-configurable time period information that controls an amount of the sensor data used for the performing of the simulated execution (0042, 77), 

As to claim 4, Peake et al. discloses the method of claim 1, and further discloses wherein the providing the visual feedback of the simulated driving behavior of the autonomous vehicle includes displaying the one or more control signal values (0054, 0077, 0137, Figure 2A, Figure 4A).
As to claim 6, Peake et al. discloses the method of claim 4, and further discloses wherein the one or more control signal values includes a steering angle value that steers the autonomous vehicle, a throttle value that adjusts a speed of the autonomous vehicle, or a braking value that adjusts an amount of brakes engaged by the autonomous vehicle (0121). 
As to claim 9, Peake et al. discloses the method of claim 1, and further discloses wherein the one or more sensors includes a camera, a radar, or a LiDAR (0039, 0100).
As to claim 11, Peake et al. discloses a computer readable program stored on a non-transitory computer readable media, the computer readable program including code that when executed by a processor, causes the processor to: 
store sensor data from one or more sensors located on the autonomous vehicle into a storage medium (0039, 0049, 0106); 
perform, based on at least some of the sensor data, a simulated execution of one or more programs associated with the operations of the autonomous vehicle (0095, 0108); 
generate, based on the simulated execution of the one or more programs and as part of a simulation, one or more control signal values that control a simulated driving behavior of the autonomous vehicle (0007, 0009, 0012, 0014); and 

As to claim 12, Peake et al. discloses the computer readable program of claim 11, and further discloses wherein the processor is further configured to: 
determine, based on the one or more control signal values, location and speed of the autonomous vehicle (0155), 
wherein the visual feedback of the simulated driving behavior of the autonomous vehicle is based on the determined location and speed of the autonomous vehicle (0155).
As to claim 13, Peake et al. discloses the computer readable program of claim 11, and further discloses wherein the processor is further configured to: 
receive a user-configurable time period information that controls an amount of the sensor data to be used for the performed simulated execution, wherein the sensor data used for the performed simulated execution includes time stamp that falls within the user-configurable time period information 0042, 0077).
As to claim 14, Peake et al. discloses the computer readable program of claim 11, wherein the processor configured to provide the visual feedback of the simulated driving behavior of the autonomous vehicle includes the processor configured to display the one or more control signal values (0054, 0077, 0137, Figure 2A, Figure 4A).
As to claim 16, Peake et al. discloses the computer readable program of claim 14, and further discloses wherein the one or more control signal values includes a steering angle value that steers the autonomous vehicle, a throttle value that adjusts a speed of the autonomous vehicle, or a braking value that adjusts an amount of brakes engaged by the autonomous vehicle (0121).
As to claim 19, Peake et al. discloses the computer readable program of claim 11, and further discloses wherein the one or more sensors includes a camera, a radar, or a LiDAR (0039, 0100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peake et al., U.S. Patent Application Publication 2020/0074266 A1 in view of Ho et al., U.S. Patent 10,139,828 B2 (2018).
As to claim 7, Peake et al. discloses the method of claim 1.  Peake et al. does not disclose a movable slider, as claimed.
Ho et al. discloses wherein the visual feedback includes a movable slider that when moved enables the visual feedback to show the simulated driving behavior of the autonomous vehicle that correspond to a time value associated with the moveable slider (Column 33, Line 48 – Column 34, Line 11).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Peake et al., with the use of a selection slider, as claimed, as disclosed by Ho et al., to utilize a common interface allowing the user to scroll through the data on the display. 
As to claim 17, Peake et al. discloses the computer readable program of claim 11.  Peake et al. does not disclose a movable slider, as claimed.
Ho et al. discloses, wherein the visual feedback includes a movable slider that when moved enables the visual feedback to show the simulated driving behavior of the autonomous vehicle that correspond to a time value associated with the moveable slider (Column 33, Line 48 – Column 34, Line 11).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computer readable program of claim 11, as disclosed by Peake et al., with the use of a selection slider, as claimed, as disclosed by Ho et al., to utilize a common interface allowing the user to scroll through the data on the display. 

Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peake et al., U.S. Patent Application Publication 2020/0074266 A1 in view of Konrardy et al., U.S. Patent 10,599,155 B1 (2020).
As to claim 8, Peake et al. discloses the method of claim 1.  Peake et al. does not disclose excluding sensor data, as claimed.  Konrardy et al. discloses wherein the at least some of the sensor data used for the simulated execution of the one or more programs excludes sensor data from a disabled sensor (Column 56, Lines 3-22).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Peake et al., with the excluding disabled sensors, as claimed, as disclosed by Konrardy et al., to not base process data from a disabled sensor, which may provide faulty or unintended data, causing differing results and possible unwanted reactions. 
As to claim 18, Peake et al. discloses the computer readable program of claim 11.  Peake et al. does not disclose excluding sensor data, as claimed.  Konrardy et al. discloses wherein the at least some of the sensor data used for the simulated execution of the one or more programs excludes sensor data from a disabled sensor (Column 56, Lines 3-22).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computer readable program of claim 11, as disclosed by Peake et al., with the excluding disabled sensors, as claimed, as disclosed by Konrardy et al., to not base process data from a disabled sensor, which may provide faulty or unintended data, causing differing results and possible unwanted reactions. 
Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peake et al., U.S. Patent Application Publication 2020/0074266 A1 in view of Konrardy et al., U.S. Patent 10,599,155 B1 (2020).
As to claim 10, Peake et al. discloses the method of claim 1.  Peake et al. does not disclose a version identifier, as claimed.  Konrardy et al. discloses wherein the one or more programs includes a revised program that fixed a software issue with a previous program, wherein the revised program replaced the previous program, and wherein the revised program and previous program have different version identifiers (Column 5, Lines 12-38, Column 40, Lines 8-36, Column 51, Lines 15-35).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Peake et al., with the updated version identifier, as claimed, as disclosed by Konrardy et al., to update the program to the current version and utilize the best system available to increase safety of the vehicle. 
As to claim 20, Peake et al. discloses the computer readable program of claim 11.  Peake et al. does not disclose a version identifier, as claimed.  Konrardy et al. discloses wherein the one or more programs includes a revised program that fixed a software issue with a previous program, wherein the revised program replaced the previous program, and wherein the revised program and previous program have different version identifiers (Column 5, Lines 12-38, Column 40, Lines 8-36, Column 51, Lines 15-35).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the computer readable program of claim 11, as disclosed by Peake et al., with the updated version identifier, as claimed, as disclosed by Konrardy et al., to update the program to the current version and utilize the best system available to increase safety of the vehicle. 

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663